Citation Nr: 0124368	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  00-02 166A	)	DATE
	)
	)


THE ISSUE

Whether an April 15, 1983, decision of the Board of Veterans' 
Appeals (Board), which denied service connection for a 
psychiatric disability and chronic brain syndrome; denied an 
increased rating for postoperative residuals of an 
angiofibroma of the nasopharynx with headaches, rated as 30 
percent disabling; and denied entitlement to a total rating 
for compensation purposes based upon individual 
unemployability (TDIU), should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).  

(The appeal with respect to multiple other issues is the 
subject of a separate decision of the Board.)

REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had verified active military service from October 
1957 to December 1961.  This matter is before the Board as an 
original action on the motion of the veteran in which he 
alleges CUE in an April 15, 1983, Board decision. 

By letter dated in May 2001, the Board notified the veteran 
of the pertinent rules relating to review of Board decisions 
on the basis of clear and unmistakable error.  That same 
month, the Board notified the veteran's representative of the 
veteran's motion, and of the additional time allowed in which 
to file a relevant response.  As such response was received 
at the Board in June 2001, the matter is now ready for the 
Board's disposition.  


FINDINGS OF FACT

1. In an April 15, 1983, decision, the Board denied the 
veteran's claims for service connection for a psychiatric 
disability and chronic brain syndrome; denied an increased 
rating for postoperative residuals of an angiofibroma of 
the nasopharynx with headaches, rated as 30 percent 
disabling; and denied entitlement to TDIU.  

2. There was a tenable basis for the Board's April 15, 1983, 
decision.  


CONCLUSION OF LAW

The April 15, 1983, Board decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
2000); 38 C.F.R. § 20.1400-1411 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2000, the veteran filed with the Board a motion to 
revise or reverse the April 15, 1983, Board decision that 
denied service connection for a psychiatric disability and 
chronic brain syndrome; denied an increased rating for 
postoperative residuals of an angiofibroma of the nasopharynx 
with headaches, as well as entitlement to TDIU.  

In support of the January 2000 motion, the veteran argues, in 
particular, that the prior denial was predicated in part on a 
severed or changed diagnostic code with respect to the rating 
for residuals of an angiofibroma of the nasopharynx.  
Furthermore, it is alleged that the Board did not consider 
pertinent medical evidence with respect to his claims for 
service connection for a psychiatric disorder and for TDIU.  

I.  Factual Background

The evidence of record at the time of the April 15, 1983, 
Board decision included the service medical records for the 
veteran's period of active service, numerous VA examination 
reports, private medical records, records pertaining to the 
veteran's employment, the transcript of the veteran's 
testimony at a hearing conducted before RO personnel in July 
1981, medical articles, statements of the veteran, and 
written argument submitted by his representative.  

Service medical records reflect that in August 1959, a 
nasopharyngeal angiofibroma was excised from the veteran's 
nose.  It was noted that while it was believed the entire 
tumor was completely excised, it was conceivable that 
fingerlet extensions of the tumor still could be present.  
Following surgery, the veteran was noted to have been treated 
for profuse nose bleeds.  Subsequently, in July 1960, the 
veteran's tumor was noted to have reappeared.  Later that 
year, in September 1960, the veteran was examined at the U.S. 
Naval Hospital in St. Albans, NY.  It was determined that in 
the absence of pressure effects of the tumor and in the 
absence of hemorrhaging the veteran be observed and no 
surgery be undertaken at that time.  A medical consultant 
opined that perhaps the area in question represented 
postoperative scarring rather than true recurrence of the 
angiofibroma.  

In October 1961, a Report of Medical Board reflects a 
diagnosis of recurrent angiofibroma of the nasopharynx, as 
well as scoliosis of the thoracic spine.  A subsequent 
treatment summary, dated from November to December 1961, 
reflects a diagnosis of acute sinusitis of the right 
maxillary, organism unknown.  Physical examination revealed 
residuals of a tumor or scar tissue in the region of the 
posterior choana on the right.  

In April 1962, following his release from service, the 
veteran was medically examined for VA purposes.  He 
complained of intermittent epistaxis from the right side of 
his nose, as well as occasional frontal headaches.  On 
clinical evaluation, the veteran was noted to have no gag 
reflex, and a neoplasm was adherent to the choana on the 
right side.  The neoplasm was noted to be heavily 
vascularized, and it was reported that it was conceivable 
that it would bleed very easily.  The veteran's sinuses were 
found to be clear throughout, with no evidence of fluid level 
or thickening of the mucosa.  The examiner's diagnosis was 
recurrent nasopharyngeal angiofibroma, symptomatic; allergic 
rhinitis, perennial; epistaxis; with sinusitis not found on 
examination.  

In a May 1962 rating decision, the veteran was granted 
service connection for an angiofibroma of the nasopharynx, 
and received a noncompensable evaluation.  The diagnostic 
code (DC) assigned by the RO to rate the veteran's disability 
was DC 6820, for benign neoplasms.  

Subsequent treatment records from the U.S. Naval Hospital in 
Jacksonville, FL, dated in November 1962 and February 1963, 
reflect the veteran's treatment for epistaxis.  A June 1963 
statement from a U.S. Postal Service employee notes that the 
veteran had lost time from work due to nose bleeds.  
Furthermore, a June 1963 statement from I. Stanton Hudmon, 
Jr., M.D., reflects that the veteran was suffering from minor 
nasal hemorrhages, right nasal obstruction, and some right 
sinusitis due to the continued presence of the tumor.  

The veteran underwent a VA examination in September 1963, and 
the examiner noted that the veteran's angiofibroma was 
producing considerable disability because of recurrent nose 
bleeds.  The examiner noted that it was doubtful that the 
veteran could follow a gainful permanent employment because 
of the frequency of nosebleeds.  Subsequent private medical 
records also document the veteran's treatment for epistaxis 
and an increase in size of his angiofibroma.  

An April 1967 statement from Albert Love, M.D., reflects that 
the veteran suffered from recurrent nasopharyngeal 
angiofibroma, chronic sinusitis, and chronic rhinitis.  Dr. 
Love noted that the veteran had been advised to have surgery 
to remove the recurrent growth but had refused.  

Thereafter, in June 1980, the veteran submitted memos from a 
VA hospital where he worked as a nurse, which document his 
poor attendance due to his use of sick leave and emergency 
annual leave.  The veteran indicated that his poor attendance 
was due to sinusitis.  

Also in June 1980, the veteran underwent a VA examination.  
The examiner noted that the veteran had done well since the 
removal of his tumor, except for some occasional nose bleeds.  
The veteran reported that since he had moved to Utah several 
months previously, he had begun to develop increased nasal 
discharge and some right frontal pain.  On clinical 
evaluation, there were good airways bilaterally and somewhat 
enlarged turbinates with some posterior polypoid 
degeneration.  There was no evidence of any tumor, but there 
was scar tissue in the nasopharynx.  The examiner indicated 
that a sinus X-ray in May 1980 had reportedly revealed some 
clouding but was otherwise normal.  The examiner's diagnoses 
included allergic rhinitis since coming to Utah, and 
questionable sinusitis.  

Medical records from the VA Medical Center (VAMC) Salt Lake 
City, reflect the veteran's treatment for sinusitis and 
headaches.  In particular, a June 1980 record notes the 
veteran's complaints of headaches, drainage, and tenderness 
over the frontal facial region.  The assessment was recurrent 
sinus attacks.  Additional treatment records also reflect 
diagnoses of sinus headaches.  

A sworn "interrogatory" from Jerald Bennion, M.D., received 
in July 1980, and based on the veteran's history, notes that 
it was not known what the removal of the tumor had done to 
the area of the nasopharynx or what vascular changes had 
occurred.  Dr. Bennion indicated that the tumor was 
associated with the blood vessels and it did affect the 
vascular system.  While the veteran reported that he began to 
have headaches following its removal, Dr. Bennion reported 
that the relationship was not known.  

A sworn interrogatory from Keith Finlayson, M.D., also 
received in July 1980, reveals a diagnosis of allergic 
rhinitis, questionable history of an isolated episode of 
frontal sinusitis, and history of nasopharyngeal 
angiofibroma, surgically excised, with no sequelae at 
present.  Dr. Finlayson reported that the veteran's condition 
would not cause him to miss work, and that the veteran's 
allergic rhinitis corresponded to his move to Utah.  

A July 1980 VA ENT (ear, nose, and throat) clinic note 
reveals that in June 1980, the veteran was evaluated, and 
that on examination, his nasopharynx showed some scarring, 
secondary to his surgery, but was otherwise unremarkable.  
The examiner's assessment included questionable history of 
sinusitis and possible neurological deficit, possibly 
secondary to primary surgery.  

Statements, dated in August 1980 from Millard Jones, M.D., 
and Louis Wilensky, M.D., note that the veteran was being 
treated for severe vascular cephalalgia (headaches), and that 
the headaches at times were disabling.  

A VA examination, also in August 1980, reflects the veteran's 
report that for one year after his tumor excision, he had 
episodes of severe headaches and blindness, gradually 
decreasing in severity, and becoming stable for many years 
until recurring six months previously.  The headaches were 
noted as affecting his right posterior orbit with occasional 
blurred vision.  On clinical evaluation, in particular, the 
veteran was noted to have decreased pin prick on the right 
side in the maxillary and ophthalmic divisions of the fifth 
nerve.  The sensory examination changed approximately at mid-
line.  In addition, there was no gag reflex.  Findings 
included decreased sensory and distribution of the thalamic 
and maxillary fifth nerve.  

In September 1980 the veteran underwent a VA ENT examination.  
The examiner noted the veteran's medical history, including 
the veteran's report that he had been told by a doctor that 
his pain was the result of manipulation of nerves during his 
surgery in 1959.  No diagnosis was reported.  

The report of an examination in November 1980 by John Boggs, 
M.D., reveals that the 5th cranial nerve showed hypalgesia to 
pin in the first, and part of the second, division of the 
right trigeminal nerve.  Dr. Boggs noted that the veteran's 
headaches on the right side, given his history of headaches 
following his surgery, were related to his surgery.  

An examination report, dated in December 1980, from William 
Noran, M.D., notes the veteran's complaints of chronic pain 
of the face to include behind his right eye.  The veteran was 
noted to possibly have a partial fifth cranial nerve lesion 
although it did not fit the usual anatomical distribution, 
and the pain was better associated with a conversion-type 
syndrome, although, Dr. Noran indicated, this opinion was not 
diagnostic.  Dr. Noran also reported that in his opinion, the 
veteran suffered from atypical facial pain.  Furthermore, Dr. 
Noran indicated that most pain disappeared in post-operative 
patients within a few days to a week or so after the surgery.  
Hence, it was possible that the pain now just served as a 
focus for another pain syndrome such as migraine or tension-
type symptoms.  

In July 1981, the veteran testified before RO personnel 
during a personal hearing.  He reported previously made 
contentions with respect to his nasal disability, and that in 
particular, his eye pain had increased and that he only 
worked one eight-hour shift a week.  In addition, the veteran 
stated that none of his treating physicians knew what was 
causing his pain, although they believed it to be something 
associated with his surgery.  

A sworn interrogatory from Dr. Noran, received by the RO in 
August 1981, notes that the veteran's pain was presently 
related to his surgery, that the veteran was not totally 
disabled, and that the veteran suffered from depression, 
which was possibly caused by his pain.  

Also in August 1981, the veteran underwent a VA ENT 
examination.  Clinical evaluation revealed no growth in the 
veteran's nose or evidence of a vascularity or bleeding 
point.  Additionally, there was no vascularity or blood 
vessels that looked suspicious or congested, nor was there 
venous engorgement or ulceration.  The examiner's impression 
included pain of undetermined origin, possible arteritis, 
possible neuralgia; and absence of gag reflex due to surgery.  
The veteran also underwent a VA psychiatric evaluation.  He 
noted his history, and that nothing seemed to reduce his pain 
except Benadryl.  The veteran was noted to be quite 
frustrated and depressed.  The examiner's impression was pain 
of unknown etiology, possibly post-surgical; and depression 
associated with situational stress.  

Subsequently, a sworn interrogatory from John Boggs, M.D., 
undated, notes that the veteran's nasal surgery in service 
had resulted in some damage or manipulation of his nerves.  
Additionally, the veteran's pain was possibly due to a 
damaged nerve or was secondary to a residual tumor, and was 
likely permanent.  

In April 1982, the veteran testified before RO personnel 
during a personal hearing.  In particular, the veteran 
questioned the diagnostic codes that had been used to 
evaluate his service-connected disability, and stated that 
his disability was analogous to organic brain syndrome.  
Furthermore, the veteran argued that he suffered from 
additional disorders that were secondary to his angiofibroma, 
and thus he should be rated separately for these.  The 
veteran also indicated that he was unemployed, and that his 
inability to work was resulting in depression.  

That same month, April 1982, the veteran underwent a VA 
psychiatric examination.  The examiner reported that he could 
find no evidence of organic brain syndrome, but that he did 
find evidence of depression, which the veteran attributed to 
his chronic pain and his inability to work.  The examiner's 
diagnosis was chronic reactive depressive neurosis.  

Additionally, in May 1982, the veteran underwent a VA ENT 
examination.  He complained of chronic pain in the right side 
of his face and behind his ear.  The examiner noted that once 
a week, the veteran had slight bleeding from his nose, but 
there had been no active bleeding.  Following a clinical 
evaluation, the examiner's impression was possible neuralgic 
pain behind the right eye, possibly secondary to the 
angiofibroma that was removed back in 1959; and postoperative 
synechia between the septum and the middle turbinate.  

In June 1982, the veteran sought treatment at Nash General 
Hospital for right eye pain.  The diagnosis was right eye 
pain, unknown etiology, possible trigeminal neuralgia.  

In July 1982, the veteran was terminated from his job at 
Edgecombe General Hospital for his tardiness from work.  

II.  Analysis

Effective November 21, 1997, however, the provisions of Pub. 
L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 
7111 (West Supp. 2000)) permit challenges to decisions of the 
Board on the grounds of clear and unmistakable error. 

Clear and unmistakable error is defined at 38 C.F.R. § 
20.1403(a)) as "the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law as it 
existed when that decision was made.  38 C.F.R. § 
20.1403(b)); see also Russell v. Principi, 3 Vet. App. 310, 
314 (1992).  

In Russell, the Court set forth a three-pronged test for 
determining when there is CUE present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Russell v. Principi, 3 Vet. 
App. at 313-14.

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. 1, 
5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Similarly, absent VA's commission of "a grave procedural 
error," see Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
the Court has held that the VA's breach of its duty to assist 
can not form a basis for a claim of clear and unmistakable 
error.  See Tetro v. Gober, 14 Vet.App. 100, 109 (2000); 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b), which required that a claimant plead 
CUE with sufficient particularity, was invalid.  The Federal 
Circuit reasoned that 38 C.F.R. § 20.1404(b), in conjunction 
with the rule codified at 38 C.F.R. § 20.1409(c), operated to 
prevent Board review of any CUE claim that was the subject of 
a motion that was denied for failure to comply with the 
filing and pleading requirements of the rule codified at 38 
C.F.R. § 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id.  

At the time of the April 15, 1983, Board decision, the laws 
and regulations concerning the issue of entitlement to 
service connection were essentially the same as they are now.  
Service connection could be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 C.F.R. § 3.303 (1982).  Regulations also provided that 
service connection could be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, established that the disease was 
incurred in service.  Id.  

As for the veteran's increased rating claim associated with 
an angiofibroma of the nasopharynx, under DC 6820, benign 
growths of the respiratory system will be rated on 
interference with respiration, using any applicable 
respiratory analogy.  38 C.F.R. § 4.97, DC 6820 (1982).  
Furthermore, the disability was rated under DCs 8205 and 8209 
for 5th and 9th cranial nerves respectively.  Under DC 8205, 
the rating schedule provided that for a 30 percent evaluation 
there needed to be shown severe incomplete paralysis of the 
fifth (trigeminal) cranial nerve.  For a 50 percent 
evaluation, the paralysis was complete.  These ratings were 
dependent upon the relative degree of sensory manifestations 
or motor loss.  38 C.F.R. § 4.124a, DC 8205 (1982).  Under DC 
8209, the rating schedule also provided for a 30 percent 
evaluation for complete paralysis of the ninth cranial nerve.  
This rating was dependent upon the relative loss of ordinary 
sensation in the mucous membrane of the pharynx, fauces and 
tonsils.  38 C.F.R. § 4.124a, DC 8209 (1982).  The ratings 
involving both DCs 8205 and 8209 were for unilateral 
involvement; and when bilateral, they were to be combined but 
without the bilateral factor. 

With respect to TDIU, total disability ratings for 
compensation may be assigned where the veteran has a single 
service-connected disability ratable at 60 percent or more, 
or if he has two or more such disabilities with a combined 
rating of 70 percent or more, with at least one disability 
ratable at 40 percent or more.  38 C.F.R. § 4.16(a) (1982).  
However, failure to satisfy these percentage standards is not 
an absolute bar to an award of TDIU.  In this respect, an 
award of TDIU is warranted when the schedular rating for the 
service-connected disability or disabilities is less than 100 
percent, and it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341 (1982).  

Furthermore, an extra-schedular rating may be assigned if 
there is such an unusual disability picture as to render 
impractical the application of the regular schedular criteria 
with such related factors as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§§ 3.321(b), 4.16(b) (1982).  

After careful review of the record physically before the 
Board on April 15, 1983, the Board concludes that there was a 
tenable basis for the April 1983 decision.  Therefore, 
because there was no error of fact or law which, when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the 
decision was not clearly and unmistakably erroneous.  In 
reaching this conclusion, the Board observes that the 
evidence of record at the time of the April 15, 1983, 
decision was correctly reported.  In addition, the pertinent 
statutory and regulatory provisions extant at that time were 
correctly applied.  

The Board notes that the veteran has not made any specific 
contention with respect to the denial of his claim for 
service connection for chronic brain syndrome.  In any event, 
there was no medical diagnosis of chronic brain syndrome in 
the record at the time of the Board's 1983 decision.  

With respect to residuals of an angiofibroma of the 
nasopharynx with headaches, the veteran has contended that 
the wrong diagnostic codes were used to evaluate his 
disability, and that DC 6820 was wrongly severed.  A review 
of the Board decision reveals that all the symptoms and 
complaints associated with the veteran's disability were 
considered.  Additionally, there is no indication that the DC 
6820 was severed or changed, only that additional diagnostic 
codes were considered in an attempt to best rate the 
veteran's disability for the predominant symptomatology.  In 
this respect, the veteran's headaches and facial pain became 
the focal point of his complaints, while on the other hand, 
as reflected by the medical evidence, there was a decrease in 
his epistaxis.  Also, the veteran's disability rating has 
continually remained at 30 percent, following consideration 
of DCs 8205-8209, and the use of such Codes was explained to 
the veteran during an April 1982 personal hearing.  

As for TDIU, there is evidence of record which both supports 
and does not support the veteran's claim of unemployability.  
Furthermore, the Board's denial of service connection for a 
chronic reactive depressive disorder was also the result of 
the Board's weighing and evaluation of evidence.  In that 
instance, there does not exist a medical diagnosis 
specifically linking the disorder to service, or on a 
secondary basis to the veteran's service-connected disorder.  
Id.  

As such, the Board finds there is sufficient evidence of 
record to justify the denial for chronic brain syndrome, an 
rating greater than 30 percent for residuals of an 
angiofibroma of the nasopharynx with headaches, service 
connection for a psychiatric disorder, and TDIU.  As 
discussed above, a contention that evidence was improperly 
weighed and evaluated can never rise to the stringent 
definition for clear and unmistakable error.  Baldwin, supra.  
Furthermore, when there is evidence both pro and con on the 
issue, it is impossible for the veteran to succeed in showing 
that the result would have been manifestly different, given 
that consideration of the facts contemplates reweighing of 
the evidence, which is not a permissible basis for CUE.  
Simmons v. West, 14 Vet.App. 84, 89 (2000).

In sum, the Board's April 15, 1983, decision contains 
findings of fact that have a plausible basis in the record, 
and states reasons and bases for the decision.  Additionally, 
there is no indication that the correct facts, as they were 
known at the time, were not before the Board, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a); see also 
Russell.  As such, the Board's decision was not clearly and 
unmistakable erroneous.  





ORDER

The veteran's motion to revise or reverse the April 15, 1983, 
decision of the Board, which denied service connection for a 
psychiatric disorder and chronic brain syndrome; denied an 
increased rating for postoperative residuals of an 
angiofibroma of the nasopharynx with headaches and denied a 
TDIU, on the basis of clear and unmistakable error, is 
denied.  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



